[Cite as Recovery Funding, L.L.C. v. Beckman, 2022-Ohio-1095.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Recovery Funding, L.L.C.,                          :

                Plaintiff-Appellant,               :               No. 20AP-592
                                                                 (C.P.C. No. 19CV-2521)
v.                                                 :
                                                            (REGULAR CALENDAR)
Brian Beckman et al.,                              :

                Defendants-Appellees.              :




                                         D E C I S I O N

                                   Rendered on March 31, 2022


                On brief: Brunner Quinn, and Rick L. Brunner, for
                appellant. Argued: Rick L. Brunner.

                On brief: Gillett Law Office, LLC, and Gary A. Gillett, for
                appellee Patriarch-BT Holdings, LLC. Argued: Gary A.
                Gillett.

                 APPEAL from the Franklin County Court of Common Pleas

DORRIAN, J.
        {¶ 1} Plaintiff-appellant, Recovery Funding, L.L.C. ("Recovery"), appeals from a
judgment of the Franklin County Court of Common Pleas granting the motion of defendant-
appellee Patriarch-BT Holdings, L.L.C. ("Patriarch") for release of a portion of the cash
deposits substituted as the security for four mechanic's liens. For the reasons which follow,
we dismiss the appeal.
I. Facts and Procedural History
        {¶ 2} The events underlying the present dispute began in 2015 when Patriarch
contracted with Buckeye Building Solutions, LTD ("Buckeye") to renovate and remodel
several of Patriarch's properties. Buckeye began work on the project, but eventually
stopped work at Patriarch's request. Although Patriarch paid Buckeye some amounts for
No. 20AP-592                                                                              2


the work performed, Buckeye alleged that a balance remained due and owing which
Patriarch refused to pay.
       {¶ 3} In 2016, Buckeye recorded four mechanic's liens against Patriarch's
properties. Buckeye recorded the following three liens on January 8, 2016: lien number
201601080002812 ("lien number 12") in the amount of $26,317.23 against 870 Carpenter
Street; lien number 201601080002813 ("lien number 13") in the amount of $26,630.30
against 874 Carpenter Street; and lien number 201601080002814 ("lien number 14") in
the amount of $19,172.01 against 837 Carpenter Street. On February 9, 2016, Buckeye
recorded lien number 201602090016319 ("lien number 19") in the amount of $167,562.76
against 801, 684-686, and 627 Carpenter Street and 839, 822, 792, 781, 769, 765, 896, 860,
and 598 Gilbert Street.
       {¶ 4} In February 2016, Buckeye retained The Brunner Firm Co., L.P.A., d/b/a
Brunner Quinn ("Brunner Quinn") pursuant to a written retainer agreement. In June 2016,
Buckeye informed Brunner Quinn that it was working with another attorney, and Brunner
Quinn withdrew from representing Buckeye. Buckeye allegedly failed to pay Brunner
Quinn pursuant to the terms of the parties' agreement. Recovery is an assignee of Brunner
Quinn.
       {¶ 5} On June 22, 2017, in Franklin County M.C. No. 2017CVF020734, Recovery
filed suit against Buckeye, Buckeye's managing member Edward Spiers, and Buckeye's
project manager Nashon Owens (collectively, "the Buckeye defendants"). Recovery alleged
that the Buckeye defendants owed Brunner Quinn, and by assignment owed Recovery,
$10,096.64 plus interest, exemplary damages, punitive damages, attorney fees, and
litigation costs. On September 12, 2017, the municipal court in case No. 2017CVF020734
granted judgment in favor of Recovery in the following amounts: $10,275.22 compensatory
damages, $4,729.78 exemplary damages, and $1,617.50 in attorney fees, plus court costs
and interest at the rate of 4 percent per annum.
       {¶ 6} Shortly thereafter, in Franklin C.P. No. 17CV-8575, Recovery filed a creditor's
bill complaint against Patriarch and the Buckeye defendants alleging the Buckeye
defendants could not pay the judgment from M.C. case No. 2017CVF020734. Recovery
asked the court to "order attachment in favor of and transfer to [Recovery] of [Buckeye's]
interests in the real property and mechanic's liens [in lien numbers 12, 13, and 14]" and to
No. 20AP-592                                                                                            3


grant Recovery a "right to foreclose upon" mechanic's lien numbers 12, 13, and 14. (Mar. 25,
2019 Compl., Ex. 6, Enclosure 1, Creditor's Bill Compl., ¶ 16.2 & Prayer for Relief ¶ (B)(2).)
        {¶ 7} The court in the creditor's bill action approved stipulated entries between
Recovery and Patriarch ("Patriarch Stipulated Entry") and between Recovery, Buckeye, and
Spiers ("Buckeye Stipulated Entry"). In the Patriarch Stipulated Entry, the parties agreed
that Recovery's "right to be paid" by the Buckeye defendants would be "secured by a lien on
the property interests [of the Buckeye defendants] described in" lien numbers 12, 13, and
14. (Ex. 3, Patriarch Stipulated Entry at 1.) The Buckeye Stipulated Entry obligated Buckeye
and Spiers to make payments toward the judgment from M.C. case No. 2017CVF020734
pursuant to a monthly payment schedule, and provided that Buckeye's and Spiers'
"agreements to perform" would be "secured by a lien on the property interests described in
[lien numbers 12, 13, and 14]." (Ex. 4, Buckeye Stipulated Entry at 5.) The Buckeye
Stipulated Entry granted Recovery "the declarations in ¶¶ 16.2" and "the relief prayed for
in ¶ [(B)](2)" of the creditor's bill complaint. (Buckeye Stipulated Entry at 2.)
        {¶ 8} On February 28, 2019, Patriarch served Buckeye and Recovery with a notice
to commence suit on the four mechanic's liens. On March 25, 2019, Recovery filed the
complaint in the present case against Patriarch, Brian Beckman, Mark Bucher, KSI Realty
Holdings, L.L.C. ("KSI")1 (collectively, "the Patriarch defendants"), the Buckeye
defendants, and others, asserting a claim for foreclosure as to 837, 870, and 874 Carpenter
Street and a claim for declaratory judgment. Recovery alleged that Buckeye and Spiers
failed to make the payments required by the Buckeye Stipulated Entry, and further alleged
that Recovery had "a security interest and the right to receive payment on behalf of Buckeye
* * * for all of the mechanic's liens at issue, specifically those recorded at [lien numbers 12,
13, and 14]." (Compl. at ¶ 21). On May 3, 2019, Recovery filed a supplemental complaint,
asserting a claim for foreclosure as to 684-686, 801, and 976 Carpenter Street, and 598,
627, 765, 769, 781, 792, 839, 860, and 896 Gilbert Street.
        {¶ 9} On June 3, 2019, the Buckeye defendants filed a counterclaim and a cross-
claim for foreclosure of the properties at 837, 870, 874, 684-686, 801, and 976 Carpenter
Street, and 598, 627, 765, 769, 781, 792, 839, 860, and 896 Gilbert Street. The Buckeye

1After Buckeye recorded the four mechanic's liens, Beckman purchased the property at 874 Carpenter Street;
Bucher purchased the property at 870 Carpenter Street; and KSI purchased the property at 684-686
Carpenter Street.
No. 20AP-592                                                                                 4


defendants alleged they were entitled to payment of the amounts stated in their mechanic's
liens from the proceeds of the sales of the properties.
       {¶ 10} On October 3, 2019, the Patriarch defendants filed a counterclaim against
Buckeye and Spiers for slander of title. On October 3, 2019, Patriarch and KSI filed a
counterclaim against Recovery, alleging Recovery violated Civ.R. 11 and R.C. 2323.51 by
filing the supplemental complaint. Recovery filed a counterclaim to Patriarch's and KSI's
counterclaim, asking the court to award it attorney fees and costs associated with
responding to the Civ.R. 11 claim.
       {¶ 11} On December 11, 2019, Patriarch filed an application, pursuant to R.C.
1311.11(C), asking the court to approve alternate security in the form of cash deposits for
each of the mechanic's liens.        The trial court granted Patriarch's application on
December 19, 2019 and ordered Patriarch to submit cash deposits to the Franklin County
Clerk of Court in the following amounts: for lien 12 $39,475.85; for lien 13 $39,945.45; for
lien 14 $28,758.02; and for lien 19 $251,344.14. The court stated that, upon receipt of the
cash deposits, the mechanic's liens would be discharged from the real properties at issue.
       {¶ 12} In the December 19, 2019 order, the court also dismissed Beckman, Bucher,
KSI, and other parties from the action. Following the December 19, 2019 order, the parties
remaining in the action were Recovery, Patriarch, and the Buckeye defendants.
       {¶ 13} On January 9, 2020, Recovery filed a second supplemental and amended
complaint ("amended complaint") asserting claims for declaratory judgment, foreclosure,
and execution upon the cash deposits. Recovery alleged that a September 23, 2019
judgment from the creditor's bill action awarded Recovery additional liens on Buckeye's
liens, as the judgment granted Recovery "a lien on the mechanic's liens [in lien numbers 12,
13, and 14] and the other mechanic's liens held or claimed by [Buckeye] with a right to
foreclose upon the same." (Am. Compl., Ex. 7.) Recovery alleged that the Patriarch
Stipulated Entry, Buckeye Stipulated Entry, and September 23, 2019 judgment provided
Recovery a "lien or interest in the cash deposits substituted for the relevant mechanics
[liens]" and the right to "foreclose and/or execute upon the substituted cash [deposits]."
(Am. Compl. at ¶ 22-24.)
       {¶ 14} On February 10, 2020, the Buckeye defendants filed a counterclaim and a
cross-claim for foreclosure as to the cash deposits, and a cross-claim against Patriarch for
No. 20AP-592                                                                                5


breach of contract. The Buckeye defendants alleged that Patriarch breached the parties'
agreement by terminating Buckeye.
         {¶ 15} On February 26, 2020, Patriarch filed a counterclaim to Buckeye's cross-
claim, asserting claims for breach of contract and slander of title. Patriarch alleged that
Buckeye breached the parties' contract by "misrepresent[ing] the work that had been
completed, and receiv[ing] payment for work that had not been performed." (Feb. 26, 2020
Patriarch Counterclaim at ¶ 6.)
         {¶ 16} Patriarch filed a motion asking the court to release a portion of the cash
deposits on May 25, 2020. Patriarch asserted that Buckeye's Civ.R. 30(B)(5) representative,
Nashon Owens, admitted in his January 23, 2020 deposition that the amount Buckeye
claimed for unpaid labor or materials resulting from the Patriarch project was $22,246.17.
As such, Patriarch argued that Buckeye's mechanic's liens in excess of $22,246.17 were
invalid. Patriarch asked the court to release the entire amount of the cash deposits
substituted as the security for lien numbers 12, 13, and 14, and to release a large portion of
the cash deposit substituted as the security for lien number 19. On July 22, 2020, Recovery
and Buckeye filed a joint memorandum contra Patriarch's motion to release the cash
deposits.
         {¶ 17} The trial court granted Patriarch's motion to release the cash deposits on
November 20, 2020. The court observed that, pursuant to R.C. 1311.02, Buckeye could only
obtain a mechanic's lien for work performed or materials furnished. The court concluded
that Owens' deposition demonstrated "the unpaid labor and materials in th[e] case [was]
$22,246.17, but the Mechanic's Liens were based upon work that had not yet been
performed." (Nov. 20, 2020 Decision at 2.) As such, the court ordered the release of the
entire cash deposits substituted for lien numbers 12, 13, and 14, and ordered the release of
$217,974.88 of the cash deposit substituted for lien number 19. The November 20, 2020
entry did not contain a certification pursuant to Civ.R. 54(B) finding no just reason for
delay.
II. Assignment of Error
         {¶ 18} Recovery appeals from the November 20, 2020 entry and assigns the
following error for our review:
               THE TRIAL COURT ERRED IN GRANTING THE
               DEFENDANT'S [sic] MOTION FILED MAY 25, 2020 AND
No. 20AP-592                                                                                   6


                 NOT APPLYING THE STANDARDS OF CIV.R. 56 WHILE
                 ESSENTIALLY TERMINATING A LARGE PORTION OF
                 THE PLAINTIFF'S CLAIM.

III. Analysis
       {¶ 19} Recovery's sole assignment of error asserts the trial court erred by granting
Patriarch's motion to release the cash deposits. Recovery contends the trial court lacked
authority to release the cash deposits and erred by failing to treat Patriarch's motion like a
motion for summary judgment.
       {¶ 20} R.C. 1311.02 provides that every person "who performs work or labor upon
or furnishes material in furtherance of any improvement undertaken by virtue of a
contract" with the owner of real estate, "has a lien to secure the payment therefor." " 'The
purpose of the mechanics' lien law is to provide a contractor or materialman with a means
of obtaining a lien on real estate to secure a claim for labor performed or material
supplied.' " Flemco, L.L.C. v. 12307 St. Clair, Ltd., 8th Dist. No. 105956, 2018-Ohio-588,
¶ 20, quoting Thrush v. Thrush, 3d Dist. No. 14-86-17 (Apr. 26, 1988).
       {¶ 21} R.C. 1311.11 permits a common pleas court to grant an application approving
a cash deposit "in the amount of one and one-half times the amount of the" mechanic's lien.
R.C. 1311.11(C)(1). If the court approves the cash deposit, the cash deposit is "substituted
for the security of the lien, and the lien is void and the property wholly discharged from the
lien." R.C. 1311.11(C)(3). Thus, R.C. 1311.11(C) permits a cash deposit to "take the place of
the [mechanic's] lien on the real estate thereby in effect clearing title to the real estate." In
re Mechanics' Lien of Whitta, 7 Ohio App.3d 153 (3d Dist.1982), paragraph one of the
syllabus.
       {¶ 22} When "an action on the lien has been * * * commenced," and a cash deposit
is substituted as the security for the mechanic's lien, the "action on the lien may proceed as
an action on the * * * cash deposit." R.C. 1311.11(C)(3). R.C. 1311.11 provides that "a cash
deposit * * * is released, upon failure of the lienholder to commence suit within [60 days
after service of a notice to commence suit], or if a suit on the security is dismissed with
prejudice to the plaintiff or judgment is entered against the plaintiff." R.C. 1311.11(C)(3).
Recovery contends that the court's order releasing the cash deposits violated R.C.
1311.11(C)(3).
No. 20AP-592                                                                                   7


       {¶ 23} Patriarch asserts this court lacks jurisdiction to address the present appeal
because the trial court's November 20, 2020 entry was not a final appealable order. In
response, Recovery contends that the order releasing the cash deposit was "a 'judgment' for
purposes of Civ.R. 54 and [R.C.] 2505.02." (Reply brief at 1.)
       {¶ 24} An appellate court has jurisdiction to review only final orders or judgments
of the trial courts in their district. Article IV, Section 3(B)(2), Ohio Constitution. " 'The
entire concept of "final orders" is based upon the rationale that the court making an order
which is not final is thereby retaining jurisdiction for further proceedings. A final order,
therefore, is one disposing of the whole case or some separate and distinct branch thereof.' "
Browder v. Shea, 10th Dist. No. 04AP-1217, 2005-Ohio-4782, ¶ 10, quoting Noble v.
Colwell, 44 Ohio St.3d 92, 94 (1989). "An appellate court may raise the jurisdictional
question of whether an order is final and appealable sua sponte and must dismiss an appeal
that is not taken from a final, appealable order." Riverside v. State, 190 Ohio App.3d 765,
2010-Ohio-5868, ¶ 8 (10th Dist.).
       {¶ 25} A trial court's order is final and appealable only if it satisfies the requirements
of R.C. 2505.02 and, if applicable, Civ.R. 54(B). Chef Italiano Corp. v. Kent State Univ., 44
Ohio St.3d 86, 88 (1989). R.C. 2505.02(B) sets forth categories of final orders, providing
in pertinent part as follows:
              An order is a final order that may be reviewed, affirmed,
              modified, or reversed, with or without retrial, when it is one of
              the following:

              (1) An order that affects a substantial right in an action that in
              effect determines the action and prevents a judgment;

              (2) An order that affects a substantial right made in a special
              proceeding or upon a summary application in an action after
              judgment;

              ***

              (4) An order that grants or denies a provisional remedy and to
              which [two other requirements apply].

       {¶ 26} A substantial right involves the idea of a legal right that will be enforced and
protected by law. Noble at 94, citing North v. Smith, 73 Ohio St. 247 (1906). Accord R.C.
2505.02(A)(1). "An order affects a substantial right * * * only if an immediate appeal is
No. 20AP-592                                                                              8


necessary to protect the right effectively." Wilhelm-Kissinger v. Kissinger, 129 Ohio St.3d
90, 2011-Ohio-2317, ¶ 7.    See Hillman v. Kosnik, 10th Dist. No. 05AP-122, 2005-Ohio-
4679, ¶ 20, citing Burt v. Harris, 10th Dist. No. 03AP-194, 2004-Ohio-756, ¶ 12 (stating
that although an order may "involve substantial rights," the order is not final unless it
"affects these substantial rights"). (Emphasis sic.)
       {¶ 27} Civ.R. 54(B) provides as follows:
              When more than one claim for relief is presented in an action
              whether as a claim, counterclaim, cross-claim, or third-party
              claim, and whether arising out of the same or separate
              transactions, or when multiple parties are involved, the court
              may enter final judgment as to one or more but fewer than all
              of the claims or parties only upon and express determination
              that there is no just reason for delay. In the absence of a
              determination that there is no just reason for delay, any order
              or other form of decision, however designated, which
              adjudicates fewer than all the claims or the rights and liabilities
              of fewer than all the parties, shall not terminate the action as to
              any of the claims or parties, and the order or other form of
              decision is subject to revision at any time before the entry of
              judgment adjudicating all the claims and the rights and
              liabilities of all the parties.

       {¶ 28} Thus, in multiple-claim or multiple-party actions, if the court enters
judgment as to some, but not all, of the claims and/or parties, the judgment is a final,
appealable order only upon the express determination that there is no just reason for delay.
Gen. Acc. Ins. Co. v. Ins. Co. of N. America, 44 Ohio St.3d 17, 22 (1989). "For purposes of
Civ.R. 54(B) certification, the trial court makes a factual determination of whether or not
an interlocutory appeal is consistent with the interests of sound judicial administration."
Peppers v. Scott, 10th Dist. No. 15AP-929, 2016-Ohio-8265, ¶ 12, citing Wisintainer v.
Elcen Power Strut Co., 67 Ohio St.3d 352, 354 (1993). "In the absence of express Civ.R.
54(B) language, an appellate court may not review an order disposing of fewer than all
claims." Internatl. Bd. of Electrical Workers, Local Union No. 8 v. Vaughn Industries,
L.L.C., 116 Ohio St.3d 335, 2007-Ohio-6439, ¶ 8.
       {¶ 29} In James v. Top of the Hill Renovations, 10th Dist. No. 15AP-888, 2016-
Ohio-1190, this court concluded that a trial court's entry "releasing the [entire] cash bond
deposited by [James] as security of the amount of the claim previously secured by the
[mechanic's] lien [was] a 'judgment' for purposes of Civ.R. 54 and R.C. 2[5]05.02 * * * from
No. 20AP-592                                                                                   9


which an appeal may lie." James at ¶ 20. Relying on this statement from James, Recovery
contends that the order releasing the cash deposits in the present case was a final
appealable order.
       {¶ 30} The present case differs significantly from James. James concerned one cash
deposit substituted as the security for one mechanic's lien, and the entry releasing the cash
deposit completely resolved the case at issue. See id at ¶ 3-4. The present case concerns
four cash deposits substituted as the security for four mechanic's liens. While the court's
order released the entirety of the cash deposits substituted for lien numbers 12, 13, and 14,
the order did not release the entire cash deposit substituted for lien number 19. Recovery's
supplemental complaint asserted a claim for foreclosure of the properties encumbered by
lien number 19, and Recovery's amended complaint appeared to claim an interest in the
cash deposits substituted for all the mechanic's liens.
       {¶ 31} However, because the lack of Civ.R. 54(B) language is dispositive in the
present case, we need not resolve whether the November 20, 2020 entry was a final order
under either R.C. 2505.02(B)(1) or (2). See Kormanik v. Cooper, 190 Ohio App.3d 184,
2010-Ohio-4745, ¶ 11 (10th Dist.) (stating that "when a trial court's decision does not
dispose of all claims in a case, in the absence of certification by the trial court that there is
no just reason for delay, we need not even consider whether the order constitutes a final
order for purposes of R.C. 2505.02"); Fid. Tax, L.L.C. v. Hall, 10th Dist. No. 14AP-241,
2014-Ohio-4448, ¶ 12, fn.1 (stating that an appellate court need not "consider whether the
judgment entry before us is a final order under R.C. 2505.02 because the lack of Civ.R.
54(B) language is dispositive"); Moore v. Gross, 10th Dist. No. 09AP-1077, 2010-Ohio-
3328, ¶ 13.
       {¶ 32} The present case involves multiple parties and multiple claims, and the
court's order releasing the cash deposits did not resolve all claims pending against all
parties or contain Civ.R. 54(B) language. The order releasing the cash deposits also did not
render all claims pending in the action moot. See Gen. Acc. Ins. Co. at 21, citing Wise v.
Gursky, 66 Ohio St.2d 241 (1981) (holding that if the effect of the trial court's judgment "is
to render moot the remaining claims or parties, then compliance with Civ.R. 54(B) is not
required to make the judgment final and appealable"); State ex rel. A & D Ltd. Partnership
v. Keefe, 77 Ohio St.3d 50, 57 (1996). An order releasing a cash deposit substituted as the
No. 20AP-592                                                                               10


security for a mechanic's lien does not "prevent the lienholder from obtaining a judgment
in a subsequent action on the contract" underlying the lien. James at ¶ 20. See also Jaric,
Inc. v. Chakroff, 63 Ohio App.3d 506, 512 (10th Dist.1989) (stating that the "[f]ailure to
allege and prove a valid mechanic's lien does not bar a cause of action between the direct
parties to the underlying contract"); R.C. 1311.11(B)(3) (stating that, even if the mechanic's
lien is void as a result of the lienholder's failure to commence suit within 60 days after
service of the notice to commence suit, the "claim upon which the lien was founded is not
prejudiced").
       {¶ 33} Accordingly, at minimum, Buckeye's and Patriarch's respective claims for
breach of contract remain pending in the action. Therefore, even if we were to assume the
court's order releasing the cash deposits was a final order, because claims remain pending
in the action and the order does not contain Civ.R. 54(B) language, the order could not be
a final appealable order.
       {¶ 34} Although an order "granting or denying a provisional remedy is not subject
to the requirements of Civ.R. 54(B)," the November 20, 2020 entry was not an order
granting or denying a provisional remedy for purposes of R.C. 2505.02(B)(4). State ex rel.
Butler Cty. Children Servs. Bd. v. Sage, 95 Ohio St.3d 23, 25 (2002). Accord State ex rel.
DeWine v. Precourt Sports Ventures, L.L.C., 10th Dist. No. 18AP-342, 2018-Ohio-2414,
¶ 16. R.C. 2505.02 defines a "[p]rovisional remedy" as a "proceeding ancillary to an action,
including, but not limited to, a proceeding for a preliminary injunction, attachment,
discovery of privileged matter, [or] suppression of evidence." R.C. 2505.02(A)(3). A
provisional remedy is an ancillary proceeding " 'that is attendant upon or aids another
proceeding.' " State v. Muncie, 91 Ohio St.3d 440, 448 (2001), quoting Bishop v. Dresser
Industries, Inc., 134 Ohio App.3d 321, 324 (3d Dist.1999). See Whipps v. Ryan, 10th Dist.
No. 12AP-685, 2013-Ohio-4382, ¶ 14 (stating that a proceeding to declare a party a
vexatious litigator is a provisional remedy); Muncie at 450 (holding that "a petition for
forced medication under R.C. 2945.38 is a 'provisional remedy' ancillary to the criminal
action undertaken by the state against an incompetent defendant").
       {¶ 35} Recovery's interest in and ability to recover funds from Buckeye's mechanic's
liens was the central issue in the present case. Accordingly, Patriarch's motion to release
the cash deposits substituted as the security for the mechanic's liens did not involve a
No. 20AP-592                                                                                 11


proceeding ancillary to the action but, rather, sought to resolve a significant portion of the
main action. See Mandalaywala v. Omnitech Electronics, 10th Dist. No. 09AP-696, 2010-
Ohio-2729, ¶ 21 (stating that, as the "trial court's decision setting aside the original auction
and sale [went] to the heart of [the] plaintiff's complaint," it was "not made in a proceeding
ancillary to [the] plaintiff's complaint"); Jenkins v. Northeastern Local Bd. of Edn., 2d Dist.
No. 16CA0002, 2016-Ohio-7099, ¶ 5 (stating that, as the order "did not concern a
proceeding ancillary to the main action," but was "directed toward resolution of the main
action itself" the order did not concern a provisional remedy); State v. Tate, 179 Ohio
App.3d 71, 2008-Ohio-5686, ¶ 21 (7th Dist.).
       {¶ 36} As the November 20, 2020 entry did not dispose of all claims between all
parties or contain an express determination that there was no just reason for delay, it was
an interlocutory order. Lingo v. Ohio Cent. RR., Inc., 10th Dist. No. 05AP-206, 2006-Ohio-
2268, ¶ 17. "A trial court may reconsider and revise an interlocutory order at any time
before the entry of final judgment," and may "vacate an interlocutory order during the
pendency of an action." Huntington Natl. Bank v. Haehn, 10th Dist. No. 17AP-342, 2018-
Ohio-4837, ¶ 24, citing Civ.R. 54(B) and Palmer v. Bowers, 9th Dist. No. 15CA010836,
2017-Ohio-355, ¶ 11. See Smith v. Williams, 10th Dist. No. 09AP-732, 2010-Ohio-1381,
¶ 30-31. Accordingly, the trial court may reconsider, revise, or vacate the order releasing
the cash deposits at any time before the entry of final judgment in the case.
IV. Conclusion
       {¶ 37} As the November 20, 2020 entry from which Recovery appeals is not a final
appealable order, we lack jurisdiction to consider the merits of Recovery's sole assignment
of error. We therefore dismiss this appeal.
                                                                            Appeal dismissed.
                   LUPER SCHUSTER, P.J., and JAMISON, J., concur.